Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Within the Information Disclosure Statement of 11 May 2022, Non-Patent Literature Document Cite No. 1 has not neem considered, because it fails to comply with 37 CFR 1.98(a)(3).  Neither a translation nor an explanation of the foreign language document’s relevance has been provided.
3.	The disclosure is objected to because of the following informalities: Within the next to last line of paragraph [0011] of the specification, “handling”, has been misspelled.
Appropriate correction is required.
4.	Objection is made to claims 3 and 13.  With respect to claim 3, the two occurrences of “amines” is not grammatically correct.  With respect to claim 13, within line 1, there is an omission between “compound” and “the process”.
5.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, with respect to claim 1, it is unclear how to interpret introduction of the isocyanate stream into the shear zone, since it can be construed that introduction into any part of the mixer must ultimately cause the stream to enter a shear zone of the mixer.
Secondly, with respect to claims 1 and 10, it is unclear what properties are denoted by referring to the composition as a paste.  In other words, it is unclear if “paste” is intended to convey a specific limitation to the claims. 
Thirdly, with respect to claim 1, the language, “the shear zone”, lacks antecedence.
Fourthly, with respect to claim 3, since the first linear primary amine and second linear primary amine are described using the same language, it is unclear how these respective reactants are to be distinguished.  A single amine may satisfy both the first and second linear primary amines.
Fifthly, with respect to claim 8, applicants have failed to specify a basis for the claimed weight percent value; it is unclear if the weight percent value is based on the total weight of the paste.
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,359,157 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant process claims fully encompass the process claims of the patent.  Furthermore, the position is taken that it would have been obvious to arrive at the grease in view of one being in possession of the process for making the grease.
 8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3150688 A1.
	EP 3150688 A1 discloses the production of a polyurea or diurea thickener, suitable for producing grease, wherein a base oil containing an amine mixture is combined under shear conditions of at least 103s-1 with a diisocyanate within a rotor-stator mixer to produce the polyurea having a fine particle size.  See paragraphs [0011] and [0031] and Figures.  Within paragraphs [0038] and [0039], it is disclosed that it is crucial to apply high shear to the mixture in as short a time as possible, wherein a preferred time within 10 seconds is disclosed to control the formation of thick bundles and large lumps.  Accordingly, in view of this disclosure, one would have been motivated to operate within the claimed residence times of claims 1, 4, and 5.  Furthermore, since it would have been advantageous to employ high shear conditions at the initial combination of the reactants, it would have been obvious to introduce the polyisocyanate into the shear zone of the mixer.  Regarding claim 2, within paragraph [0037], continuous operation is disclosed.  Regarding claims 3 and 7, amines, including mixtures of alicyclic monoamines and chain aliphatic monoamines, such as dodecyl amine and stearyl amine, are disclosed within paragraphs [0014]-[0016].  Regarding claim 6, diisocyanates yielding diureas, as a result of reacting within the monoamines are disclosed within paragraph [0018].  Regarding claim 8, though the reference fails to disclose the claimed content of polyurea, the position is taken that it would have been obvious to produce a paste having a relatively high content of polyurea, so as to produce an intermediate occupying less volume for subsequent storage prior to formation of the final grease composition.  Regarding claim 9, though the reference fails to disclose that the base oil is selected from the claimed API groups, the reference discloses different types of base oils and discloses within paragraphs [0012] and [0032] that the base oil is not particularly limited, therefore, the position is taken that that it would have been obvious to utilize virtually any base oil, including those claimed.  Regarding claims 10 and 11, additives, according to those claimed, are disclosed within paragraphs [0026]-[0030], and the position is taken that it would have been obvious to add an additional amount of the same base oil, in view of the disclosure within paragraph [0034], to control/alter physical properties, such as viscosity, of the resulting grease employing the polyurea thickener.
10.	While the reference discloses the use of shear rates that fall within those claimed, the reference further discloses shear rates that exceed those claimed; however, the reference discloses the effect of the shear rate in controlling/tailoring such properties as polyurea lump size.  Accordingly, the position is taken that the selection of shear rate amounts to the selection of a result effective variable, and that one of ordinary skill in the art would have been motivated to operate within a shear rate range, according to that claimed that provide optimal desired properties, such as polyurea particle size.    .     
11.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kray et al. (US 2006/0052261 A1) in view of EP 3150688 A1.
	Within paragraphs [0009] and [0027], Kray et al. disclose the reaction of polyisocyanate with amines in the presence of a diluent to obtain a polyurea precipitate, which yields a polyurea powder having a particle size of less than 50 microns, preferably less than 40 microns (instant claim 14).  See paragraphs [0009], [0027], and [0047].  Within paragraph [0058], it is disclosed that the polyurea powder is suspended in a base oil, wherein the mixture is heated to 120oC to 200oC, and homogenized through the use of such equipment as mills, to yield such compositions, as a grease (instant claim 15).
12.	Though Kray et al. disclose that the polyurea powders are produced using a spray drying technique, the position is taken that it would have been obvious to use a rotor-stator mixing device in place of the spray drying technique, because it was known at the time of invention that rotor-stator mixers may be used to produce polyureas, from the reaction of polyisocyanates with amines, having particle sizes that fall within the scope of the primary reference, as evidenced by Figures 4+ of EP 3150688 A1.  For the purpose of producing polyureas of equivalent particle sizes, the teachings of the respective references establish the equivalency of the use of the respectively disclosed equipment and, therefore, the obviousness of substituting one for the other.
13.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765